DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR-101253890-B1), hereinafter Jung, in view of Yokoi et al. (US-20110079328-A1), hereinafter Yokoi, and in view of Hashimura et al. (US-20140261906-A1), hereinafter Hashimura.
Regarding Claim 16, Jung teaches a steel sheet for pressure vessels ([0001]) with a composition as shown in Table 1.
Table 1
Element
Claim
Jung
Citation
Relationship
C
0.06-0.25
0.05-0.25
[0030]
Overlapping
Si
0.05-0.5
0.05-0.25
[0032]
Within
Mn
1-2
0.5-1.5
[0034]
Overlapping
Al
0.005-0.4
0.005-0.1
[0041]
Within
P
0.01 or less
Not more than 0.012
[0036]
Overlapping
S
0.0015 or less
Not more than 0.0015
[0039]
The Same
Nb
0.001-0.03
0.005-0.03
[0046]
Within
V
0.001-0.03
0.005-0.035
[0062]
Overlapping
Ti
0.001-0.03
0.005-0.02
[0060]
Within
Cr
0.01-0.2
0.05-0.4
[0057]
Overlapping
Mo
0.05-0.15
0.02-0.2
[0055]
Within
Cu
0.01-0.5
0.05-0.3
[0053]
Within
Ni
0.05-0.5
0.05-0.4
[0043]
Within
Ca
0.0005-0.004
0.0005-0.003
[0048]
Within
Fe
balance
balance
[0011]
The Same





Microstructure




Pearlite
30 or less
30% or less
[0063]
The Same
Ferrite
70 or more
70% or more
[0063]
The Same


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Jung does not explicitly disclose the claimed oxygen content of 0.001 or less or the claimed Ca-Al-O complex inclusion where S1/S2 ≤ 0.1, S1 is a total area of Ca-Al-O complex inclusions having a size of 6 µm or more measured by a circle equivalent diameter, and S2 is a total area of all Ca-Al-O complex inclusions.
Yokoi teaches a steel sheet ([0001]) similar to that according to Jung ([0018]-[0042]) which further teaches the composition including 0.0005-0.003% O ([0023]) in order to disperse fine oxides while avoiding fracture and deterioration ([0079]) which overlaps the claimed 0.001 or less O.
It would be obvious to a person having ordinary skill in the art to disperse fine oxides while avoiding fracture and deterioration as discussed above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Yokoi further teaches precipitates which include complex oxides including Ca and Al which have an average circle equivalent diameter of 0.1 to 3 µm ([0042]-[0046]) and a number density of 101-103/mm2 ([0099]) which improves the ductile fracture rate ([0064], [0070]-[0071]).
It would be obvious to a person having ordinary skill in the art to apply the complex oxides including Ca and Al which have an average circle equivalent diameter of 0.1 to 3 µm and a number density of 101-103/mm2 according to Yokoi to the steel according to Jung in order to beneficially improve the ductile fracture rate as discussed above.
Hashimura teaches a steel similar to those of Jung and Yokoi which has a number of complex oxides including Al and Ca ([0021]) which have a major axis of 5 µm or more being 0.001-1/mm2 ([0024]) in order to beneficially suppress harmful inclusions ([0122]).
It would be obvious to a person having ordinary skill in the art to apply the number of complex oxides which have a major axis of 5 µm or more being 0.001-1/mm2 according to Hashimura to the steel according to Jung as modified by Yokoi in order to beneficially suppress harmful inclusions as discussed above. 
Since Jung as modified by Yokoi and Hashimura teaches complex oxides including Ca and Al which have a number density of 10-1000/mm2 and a rate of such complex oxides having a major axis of 5 µm or more being 0.001-1/mm2, Jung as modified by Yokoi and Hashimura further discloses a ratio of complex oxides including Ca and Al having a size of 5 µm or more of 0.000001-0.1 relative to the total number of oxides as determined by the examiner, which overlaps the claimed Ca-Al-O complex inclusion where 0.02 ≤ S1/S2 ≤ 0.1, S1 is a total area of Ca-Al-O complex inclusions having a size of 6 µm or more measured by a circle equivalent diameter, and S2 is a total area of all Ca-Al-O complex inclusions because Minagawa does not teach a diameter above 2 µm which is less than 6 µm, therefore Minagawa would exhibit a value of S1 of 0 and therefore a value of Relational Expression 1 of 0 which is within the claimed less than or equal to 0.1.
It would be obvious to a person having ordinary skill in the art to have applied the Ca, Al, and O inclusions of 0.005-2 µm to the steel sheet according to Jung in order to beneficially produce a pinning effect as discussed above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Jung does not explicitly disclose the claimed Ca-Al-O complex inclusion is not fractured.
Examiner notes that according to [0129] of the instant specification, the fracture of Ca-Al-O may be prevented by finish hot rolling at at least Ar3 + 30˚C and according to [00139] Ar3 = 910-310C-80Mn-20Cu-15Cr-55Ni-80Mo+0.35(plate thickness-8), and according to [0094]-[0097] of the instant specification the fracturing may further be prevented by satisfying the claimed relationship between S1/S2.
Jung further teaches a final plate thickness of 110-160 mm (Table 3) which in conjunction with the composition as discussed above, results in an Ar3 according to the specification of Jung as modified by Minagawa of  698.2-901.6, and Jung further teaches a finish hot rolling temperature of 900-1000˚C ([0080], Table 2) which overlaps the specification’s finish hot rolling at at least Ar3 + 30˚C.
Jung as modified by Yokoi and Hashimura teaches the claimed relationship S1/S2 as discussed above.
Since Jung as modified by Yokoi and Hashimura teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the steel sheet according to Jung as modified by Yokoi and Hashimura to exhibit the claimed Ca-Al-O complex inclusion is not fractured.


Regarding Claim 17, Jung as modified by Yokoi and Hashimura teaches the claim elements as discussed above. Jung further teaches a content of N of 0.001-0.01 ([0050]) which is 10-100 ppm which encompasses the claimed 20 to 60 ppm by weight N.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 19, Jung as modified by Yokoi and Hashimura teaches the claim elements as discussed above. 
The claim is interpereted as requiring both carbides and nitrides of each of Nb and V to be present in the specified size and amounts.
Jung further teaches that Nb precipitates in the form of carbides and nitrides during hot rolling ([0046]) as well as V precipitating in the form of carbides and nitrides ([0062]), and a post weld heat treatment in the processing of the steel ([0096], Table 3) but does not explicitly teach a size or amount of the precipitated carbides and nitrides.
According to [00154] of the instant specification, the formation of adequate precipitates is dependent upon the Nb and V content. 
Since Jung as modified by Yokoi and Hashimura teaches the composition and processing according to the specification, and is further within the claimed Nb content, and overlapping in a closer amount of V than comparative example 4, a person having ordinary skill in the art would expect the steel sheet according to Jung as modified by Yokoi and Hashimura to exhibit the claimed (Nb, V) (C, N) precipitates in an amount of 0.01 to 0.02% by area after a poste weld heat treatment, and an average size of the (Nb, V) (C, N) precipitates is 5 to 30 nm.

Regarding Claim 20, Jung as modified by Yokoi and Hashimura teaches the claim elements as discussed above. Jung does not explicitly disclose a post weld heat treatment overlapping the ranges claimed. 
However, the language of claim 20 does not establish a structure claimed which is different from that of Jung as modified by Yokoi and Hashimura and in product-by-process claims, patentability is based on the product itself (see MPEP 2113) which is taught by Jung as modified by Minagawa as discussed above.

Regarding Claim 21, Jung as modified by Yokoi and Hashimura teaches the claim elements as discussed above.  Jung further teaches a tensile strength following post weld heat treatment of at least 400 MPa, with examples of 458-523 MPa ([0067], Table 3) which overlaps the claimed tensile strength of 485 MPa or more after the post weld heat treatment.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 22, Jung as modified by Yokoi and Hashimura teaches the claim elements as discussed above. Jung does not explicitly disclose a post weld heat treatment overlapping the ranges claimed. 
However, the language of claim 22 does not establish a structure claimed which is different from that of Jung as modified by Yokoi and Hashimura and in product-by-process claims, patentability is based on the product itself (see MPEP 2113) which is taught by Jung as modified by Yokoi and Hashimura as discussed above.

Regarding Claim 23, Jung as modified by Yokoi and Hashimura teaches the claim elements as discussed above. Jung further teaches a CLR following post weld heat treatment of 10% or less ([0067], Table 3) which is the same as the claimed CLR of 10% or less after the post weld heat treatment.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 24, Jung as modified by Yokoi and Hashimura teaches the claim elements as discussed above. Jung does not explicitly disclose a post weld heat treatment overlapping the ranges claimed. 
However, the language of claim 24 does not establish a structure claimed which is different from that of Jung as modified by Yokoi and Hashimura and in product-by-process claims, patentability is based on the product itself (see MPEP 2113) which is taught by Jung as modified by Yokoi and Hashimura as discussed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-17 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
	The argument that the step of adding Metal Ca Wire after secondary refining at a rate of 0.00005 to 0.0005 kg/ton at 100-250 m/min and clean bubbling of blowing an inert gas into the molten steel into the metal Ca wire is added at a blowing amount of 10 to 50 l/min for 5 to 20 minutes to suppress the formation of coarse inclusions is not convincing. As discussed previously, the processing argued is not required according to the instant specification [00114], additionally there are no comparative examples which show a lack of this processing would not result in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736